Case: 11-50325     Document: 00511645250         Page: 1     Date Filed: 10/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 26, 2011
                                     No. 11-50325
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

OSCAR PULUC-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:10-CR-325-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Oscar Puluc-Garcia entered a conditional plea of
guilty to assaulting a federal officer. He appeals the denial of his motion to
suppress evidence arising from a traffic stop of the vehicle in which he was a
passenger. We need not address the legality of the stop because, as the district
court determined, subsequent events gave the police probable cause to arrest
Puluc-Garcia.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50325    Document: 00511645250       Page: 2   Date Filed: 10/26/2011

                                   No. 11-50325

      “A person who is stopped or detained illegally is not immunized from
prosecution for crimes committed during his detention period.” United States v.
Garcia-Jordan, 860 F.2d 159, 160 (5th Cir. 1988). Even when a defendant has
been subjected to an illegal arrest, seized evidence is admissible if its seizure
was sufficiently attenuated that any taint attributable to the illegal arrest was
eliminated.    See Wong Sun v. United States, 371 U.S. 471, 487 (1963).
Independent probable cause that develops after an illegal arrest is “a critical
factor attenuating the taint of the initial illegal arrest.” United States v. Cherry,
794 F.2d 201, 206 (5th Cir. 1986).
      After being detained by a Border Patrol officer on the basis of his illegal
immigration status, Puluc-Garcia attempted to flee custody. As Puluc-Garcia
and the officer struggled, the officer fell, resulting in a broken shoulder blade.
This altercation, which formed the basis of Puluc-Garcia’s conviction, provided
probable cause for his arrest and broke the causal link with any illegality arising
from the initial traffic stop. See Garcia-Jordan, 860 F.2d at 159-61 (finding that
false citizenship statements made after traffic stop constituted new offense and
did not warrant suppression); see also United States v. Nooks, 446 F.2d 1283,
1288 (5th Cir. 1971) (stating that illegal flight broke the nexus between the
illegal arrest and the search subsequent to apprehension). Consequently, the
judgment of the district court is AFFIRMED.




                                         2